United States Court of Appeals
                                                                                     Fifth Circuit
                                                                                  F I L E D
                         UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT                                 May 18, 2007

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
                                      No. 06-31096
                                    Summary Calendar


                                    ALDORA SANFORD,

                                                                  Plaintiff-Appellant,

                                           VERSUS


 STATE OF LOUISIANA, DEPARTMENT OF SOCIAL SERVICES; TERRI RICKS,
Individually and in her Official Capacity as the Undersecretary.

                                                               Defendants-Appellees.



                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                                      (3:05-CV-225)
Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM*:

       Aldora Sanford brought claims under Title VII, 42 U.S.C. §

1983, the Americans with Disabilities Act, the Age Discrimination

Act,       and   state   law    claims      against     his     former     employer,       the

Louisiana Department of Social Services, and Terri Ricks. The

defendants filed a motion to dismiss under Rule 12(b)(6) for

failure to state a claim. Having received no response from Sanford,

the district court eventually granted the motion, but invited



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Sanford to respond. Sanford filed a motion for a new trial under

Rule 60(b) or alternatively for reconsideration under Rule 59(e).

The court denied the motion. Because we agree with the district

court that the complaint fails to state a claim, we affirm.

     This court reviews de novo the grant of a motion to dismiss

under Rule 12(b)(6). Martin K. Eby Constr. Co. v. Dallas Area Rapid

Transit, 369 F.3d 464, 467 (5th Cir. 2004) (citation omitted).

Further,   “[d]ismissal       is   proper   if   the   complaint   lacks    an

allegation   regarding    a    required     element    necessary   to   obtain

relief.” Rios v. City of Del Rio, 444 F.3d 417, 421 (5th Cir. 2006)

(internal quotation marks omitted).

     A plaintiff must assert more than general legal conclusions to

avoid dismissal. Jefferson v. Lead Indus. Ass’n, Inc., 106 F.3d

1245, 1250 (5th Cir. 1997). “[T]he complaint must contain either

direct allegations on every material point necessary to sustain a

recovery . . . or contain allegations from which an inference

fairly may be drawn that evidence on these material points will be

introduced at trial.” Campbell v. City of San Antonio, 43 F.3d 973,

975 (5th Cir. 1995) (internal quotation marks omitted).

     After reviewing the briefs and relevant portions of the

record, we agree with the district court that Sanford’s complaint

is deficient. It alleges legal conclusions without alleging the

facts necessary to support them. See Jefferson, 106 F.3d at 1250.

Further, it fails to allege facts on each required element of the

various causes of action. See Rios, 444 F.3d at 421. Consequently,
we affirm.

AFFIRMED.